Citation Nr: 1317270	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-49 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a timely notice of disagreement was received from a May 1992 rating decision.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a skin disorder.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for back pain with sciatica.

4.  Entitlement to service connection for back pain with sciatica.

5.  Entitlement to service connection for status post right ankle sprain, on a direct service connection basis.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected type II diabetes mellitus.

10.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected type II diabetes mellitus.

11.  Entitlement to a rating in excess of 30 percent for anxiety disorder.

12.  Entitlement to a rating in excess of 10 percent for hypertension.

13.  Entitlement to a compensable rating for mild hypertensive retinopathy with left hypertrophia status post surgery with residual diplopia.

14.  Entitlement to a compensable rating for residuals of a right in-grown toenail.

15.  Entitlement to an effective date earlier than November 23, 2009, for a 40 percent rating for peripheral neuropathy of the left lower extremity.

16.  Entitlement to an effective date earlier than November 23, 2009, for a 40 percent rating for peripheral neuropathy of the right lower extremity.

17.  Entitlement to an effective date earlier than November 23, 2009, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

(The contested claim issue of entitlement to attorney fees based upon benefits granted in a March 29, 2010, rating decision is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to January 1987.  He served in the Republic of Vietnam from May 1969 to May 1970 and received awards and medals including the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in December 2008 and March 2009 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The December 2008 rating decision, among other things, granted service connection for anxiety disorder, type II diabetes mellitus, hypertension, coronary artery disease, and mild hypertensive retinopathy with left hypertrophia status post surgery with residual diplopia.  The issue of entitlement to service connection for lumbar spine strain was reopened and denied on the merits, reopening of a service connection claim for a skin disorder was denied, and service connection claims including for bilateral hearing loss and sleep apnea were denied.  Adjudication of additional issues at that time were deferred.

A March 2009 rating granted service connection for peripheral neuropathy of the left and right lower extremities, granted service connection for a right in-grown toenail (evaluated under the criteria for dermatophytosis), and denied service connection for tinnitus, peripheral neuropathy of the left and right upper extremities, and status post right ankle sprain.  The Veteran subsequently submitted correspondence dated in December 2008, April 2009, and September 2009 expressing disagreement with certain determinations in the December 2008 and March 2009 rating decisions.  

A statement of the case was issued in November 2009 and the Veteran perfected his appeal of the issues addressed in that statement of the case by VA Form 9 in December 2009.  Although the issue of entitlement to an effective date prior to February 21, 2008, for the grant of service connection was included as an issue on appeal, the Board finds the matter is more appropriately addressed as whether a timely notice of disagreement was received from a May 1992 rating decision.   This action causes no prejudice to the Veteran; he was provided adequate notice and assistance as to the matter and he has consistently asserted his claim concerning timeliness.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The issue as to this matter has been revised accordingly on the title page.

Although the RO reopened the back pain with sciatica claim and adjudicated the issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included an issue on the title page as to whether new and material evidence has been received to reopen the claim for service connection.

The Board notes that the issue of entitlement to service connection for status post right ankle sprain was included in the November 2009 statement of the case.  A March 2010 rating decision, however, established service connection for right ankle impingement with tibiotalar degenerative joint disease as secondary to service-connected peripheral neuropathy and type II diabetes mellitus disabilities.  The Board finds the status post right ankle sprain on a direct service connection basis issues remains for appellate review.  

The Board also notes the Veteran raised additional issues including entitlement to a TDIU and entitlement to increased ratings for peripheral neuropathy of the left and right lower extremities which were addressed in a March 2010 rating decision.  A May 2011 statement of the case addressed the issues of entitlement to effective dates earlier than November 23, 2009, for 40 percent ratings for peripheral neuropathy of the left and right lower extremities.  The Veteran perfected his appeal of these issues in June 2011.

The issues of entitlement to service connection for shoulder, hammertoe, and onychomycosis disorders were addressed in a July 2011 rating decision.  The July 2011 also denied entitlement to increased ratings for left and right ankle disabilities; however, there is no indication the Veteran has perfected his appeal of these issues subsequent to a January 2013 statement of the case.

In correspondence dated in November 2009 and June 2010 the Veteran's attorney expressed disagreement with the denial of service connection for tinnitus in the March 2009 rating decision and with the November 23, 2009, assigned effective date in the March 2010 rating decision for the award of a TDIU.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that subsequent to the March 2010 rating decision rating actions in July 2011 resulted in the award of a combined 100 percent schedular service-connected disability rating effective from November 23, 2009.  The Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA regulations provide that a TDIU may be assigned only when the service-connected disability rating is less than total.  See 38 C.F.R. § 4.16(a) (2012).  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court, however, held that "[special monthly compensation] benefits are to be accorded when a veteran becomes eligible without need for a separate claim."  Records show special monthly compensation based upon the need for aid and attendance is established effective from August 8, 2011.  As additional benefits may be possible and the tinnitus service connection and TDIU effective date issues are not shown to have been addressed in a statement of the case, they must be remanded for appropriate development.

In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is included in the Veteran's Virtual VA electronic record.  The issues on appeal, in pertinent part for the purposes of the matters decided herein, were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  Any pertinent matters not adequately addressed at the February 2013 hearing are addressed, as necessary, by explanation in this introduction or included in the remand instructions below.

The issues of entitlement to service connection for a cervical spine disorder and paralysis of a lower extremity and the right upper extremity were raised by statements provided at the February 2013 hearing, the issues of entitlement to increased ratings for peripheral neuropathy of the lower extremities were raised by correspondence dated January 11, 2011, and a claim for entitlement to a permanent and total determination was raised by correspondence dated in September 2012.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for a skin disorder; entitlement to service connection for back pain with sciatica, a skin disorder, sleep apnea, tinnitus, and peripheral neuropathy of the left and right upper extremities; entitlement to a rating in excess of 30 percent for anxiety disorder; entitlement to a compensable rating for residuals of a right in-grown toenail; and entitlement to an earlier effective date for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The evidence demonstrates that a May 29, 1992, VA rating decision notice letter included an address error, but that statements in a February 7, 2008, VA Form 21-4138 indicate actual receipt of the May 29, 1992, notice.

2.  At his hearing in February 2013, the appellant requested a withdrawal of his appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for a skin disorder.

3.  At his hearing in February 2013, the appellant requested a withdrawal of his appeal for entitlement to service connection for status post right ankle sprain, on a direct service connection basis. 

4.  At his hearing in February 2013, the appellant requested a withdrawal of his appeal for entitlement to service connection for bilateral hearing loss.

5.  At his hearing in February 2013, the appellant requested a withdrawal of his appeal for entitlement to a rating in excess of 10 percent for hypertension.

6.  At his hearing in February 2013, the appellant requested a withdrawal of his appeal for entitlement to a compensable rating for mild hypertensive retinopathy with left hypertrophia status post surgery with residual diplopia.

7.  A May 1992 rating decision denied entitlement to service connection for back pain with sciatica; the Veteran was notified of the decision and did not submit a timely appeal.

8.  Evidence added to the record since the May 1992 rating decision does raise a reasonable possibility of substantiating the claim.

9.  A private medical report dated April 20, 2009, includes factually ascertainable evidence for a 40 percent rating for peripheral neuropathy of the left lower extremity. 

10.  A private medical report dated April 20, 2009, includes factually ascertainable evidence for a 40 percent rating for peripheral neuropathy of the right lower extremity.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not received from a May 1992 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2012).

2.  The criteria for withdrawal of an appeal by the appellant as to whether new and material evidence was received to reopen a claim for entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal by the appellant for entitlement to service connection for status post right ankle sprain, on a direct service connection basis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of an appeal by the appellant for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of an appeal by the appellant for entitlement to a rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

6.  The criteria for withdrawal of an appeal by the appellant for entitlement to a compensable rating for mild hypertensive retinopathy with left hypertrophia status post surgery with residual diplopia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

7.  New and material evidence was received and the claim for entitlement to service connection for back pain with sciatica is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

8.  The criteria for an effective date from April 20, 2009, but no earlier, for a 40 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).

9.  The criteria for an effective date earlier than November 23, 2009, for a 40 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness Issue

VA law provides that claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits.  38 C.F.R. § 3.103(b) (2012).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2012).

A "pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160August (2012).  The Court has held that, normally, once a veteran files a claim it remains open and pending until final action is taken by the RO.  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  

An appeal consists of a timely filed notice of disagreement in writing that can be reasonably construed as a disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2012).  The notice of disagreement must be filed within one year from the date of mailing of notice of the result of initial review or determination, and such notice, and appeals, must be in writing and filed with the agency of original jurisdiction which entered the determination with which disagreement is expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201. 

VA's General Counsel has held that the Board has the authority to adjudicate or address in the first instance the question of timeliness of a substantive appeal and may dismiss an appeal in the absence of a timely filed substantive appeal, but that the claimant should be afforded appropriate procedural protections to assure adequate notice and an opportunity to be heard on the question of timeliness.  VAOPGCPREC 9-99 (August. 18, 1999). 

The record shows that in January 1992 VA received the Veteran's application for compensation benefits.  A VA examination was conducted in March 1992 and a May 20, 1992, rating decision established service connection for a lipoma excision scar, assigned a zero percent disability rating.  The May 1992 rating decision also denied additional service connection claims, including status post eye surgery and back pain with sciatica.  VA correspondence to the Veteran notifying him of the decision and his appellate rights is shown to have been issued on May 29, 1992.  There is no indication that the Veteran had executed an appointment of representation at that time.

A review of the record reveals no indication that the May 1992 notice letter was returned as undeliverable and there is no evidence of any subsequent receipt of correspondence nor any evidence of VA compensation or pension action in the Veteran's case prior to February 2008.  In a VA Form 21-4138 signed on February 7, 2008, the Veteran requested that his "previously denied claim for [service connection] of [his] bilateral eye condition" be reopened.  In subsequent statements the Veteran asserted that he had not received the May 29, 1992, VA notice and in April 2009 he submitted a notice of disagreement as to his previous claims.  In correspondence dated in November 2009 the Veteran's attorney asserted that the issues addressed in the May 1992 rating decision remained open because the May 29, 1992, notice was sent to an incorrect address.  This claim was reiterated in additional statements and testimony provided in support of the appeal.

Initially, the Board notes that the timeliness of appeal issue which arose from the Veteran's April 2009 correspondence is not a claim for benefits requiring specific VA notice prior to adjudication.  Additionally, the Veteran and his attorney have adequately stated their claim and a remand would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based upon the evidence of record, the Board finds that the May 29, 1992, VA rating decision notice letter included an address error but that the Veteran's statements in his February 7, 2008, VA Form 21-4138 indicate actual receipt of the May 29, 1992, notice.  The Board further finds that the address error at issue is not shown to have been a significant error or one which would have likely resulted in non-delivery.  Nor does the record indicate the correspondence was returned to VA as undeliverable.  

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Veteran is shown to have been notified of the May 1992 rating decision and his appellate rights by correspondence issued on May 29, 1992.  His notice of disagreement from that determination was received by VA on April 30, 2009.  Therefore, the Board finds a timely notice of disagreement was not received from the May 1992 rating decision.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against this claim.


Withdrawn Appeals

VA law provides that the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant by testimony provided at his hearing in February 2013 has withdrawn his appeal as to the issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for a skin disorder, entitlement to service connection for status post right ankle sprain, on a direct service connection basis, and for bilateral hearing loss, entitlement to a rating in excess of 10 percent for hypertension, and entitlement to a compensable rating for mild hypertensive retinopathy with left hypertrophia status post surgery with residual diplopia.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and the appeals are dismissed.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2008 and August 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The March 2008 notice letter adequately informed the Veteran of the evidence necessary to reopen his service connection claim for back pain with sciatica.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA treatment records, Virtual VA records, a July 2003 statement from a fellow serviceman, and the Veteran's statements and testimony.  The record is sufficiently complete for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these matters would not cause any prejudice to the appellant. 

New and Material Evidence Claim

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In this case, a May 1992 rating decision denied entitlement to service connection for back pain with sciatica based upon an absence of present chronic disability.  It was noted, in essence, that back injuries in service were found to be acute and transitory.  The Veteran was notified of the decision and did not submit a timely appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

The evidence added to the record since May 1992 includes service treatment records, VA treatment and examination reports, non-VA treatment records, a July 2003 statement from a fellow serviceman, and the Veteran's statements and testimony in support of the claim.  A June 2008 VA examination report provided a diagnosis of lumbar spine strain.  The examiner stated that an opinion as to etiology could not be provided without resort to mere speculation, but that the opinion could be revised if additional evidence of treatment was provided.  

Based upon the evidence of record, the Board finds that the evidence received since the May 2006 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes a medical report indicating a present chronic low back disability.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As new and material evidence has been received, the claim must be reopened.  

The Board notes, however, that additional development is required as to the service connection issue for an adequate determination.  This matter is addressed in the remand section of this decision.

Earlier Effective Date Claims

The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  Once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2012).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  A treatment note may constitute an informal claim for increase.  38 C.F.R. § 3.157 (2012).  

The Court has held that the mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  The Court has held, however, that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998). 

In this case, the record shows that service connection was established in a March 2009 rating decision for peripheral neuropathy of the left and right lower extremities and that 10 percent ratings were assigned effective February 21, 2008.  The Veteran was adequately notified of the decision and his appellate rights.  He subsequently provided additional evidence to VA including an April 20, 2009, private medical report demonstrating severe peripheral neuropathy of the lower extremities.  Correspondence received by VA on November 23, 2009, was accepted as a claim for increased ratings.  A March 2010 VA examination revealed severe peripheral neuropathy of the lower extremities associated with a service-connected type II diabetes mellitus disability.

In statements and testimony provided in support of the appeal for earlier effective dates the Veteran and his attorney asserted, in essence, that effective dates for the award of the increased 40 percent ratings for peripheral neuropathy of the left and right lower extremities were warranted from April 20, 2009.  The Veteran's attorney also asserted that the submission of the April 20, 2009, private medical report within the one year period for an appeal of the March 2009 rating decision should be considered new and material evidence warranting reconsideration of that decision.  

Based upon the evidence of record, the Board finds that a private medical report received by VA and dated April 20, 2009, includes factually ascertainable evidence for 40 percent ratings for peripheral neuropathy of the left and right lower extremities.  There is, however, no earlier factually ascertainable evidence in the available record demonstrating an increased disability within one year of any claim, formal or informal claim, received by VA.  Therefore, effective dates from April 20, 2009, but no earlier, for the 40 percent ratings for peripheral neuropathy of the left and right lower extremity are granted.  



ORDER

A timely notice of disagreement was not received from a May 1992 rating decision; the appeal as to this matter is denied.

The appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for a skin disorder is dismissed.

The appeal for entitlement to service connection for status post right ankle sprain, on a direct service connection basis, is dismissed. 

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for hypertension is dismissed.

The appeal for entitlement to a compensable rating for mild hypertensive retinopathy with left hypertrophia status post surgery with residual diplopia is dismissed.

New and material evidence was received to reopen a claim for entitlement to service connection for back pain with sciatica; to this extent the appeal is granted.

Entitlement to an effective date from April 20, 2009, but no earlier, for a 40 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to an effective date from April 20, 2009, but no earlier, for a 40 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the statutes and regulations governing the payment of monetary benefits.



REMAND

A review of the record shows the Veteran was provided notice as to the evidence necessary to substantiate his remaining claims for entitlement to service connection for back pain with sciatica, sleep apnea, and peripheral neuropathy of the left and right upper extremity, entitlement to a rating in excess of 30 percent for anxiety disorder, and entitlement to a compensable rating for residuals of a right in-grown toenail.  The Board finds, however, that additional development is required prior to appellate review.  

As noted in the introduction section of this decision, the Veteran's attorney has expressed disagreement with the March 2009 denial of entitlement to service connection for tinnitus and with the assigned effective date in a March 2010 rating decision for the award of a TDIU.  Therefore, these matters must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.

VA must take reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c).  VA medical records are held to be within the Secretary's control and are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  Id. at 85.  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

In this case, a review of the record reveals that additional evidence pertinent to the issues remaining on appeal was obtained subsequent to the November 2009 statement of the case.  VA examinations conducted in May 2011 included matters pertinent to the service connection claim for peripheral neuropathy of the upper extremities and the increased rating claims for an anxiety disorder and for a right in-grown toenail.  These reports were not addressed in a supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2012).  

The Veteran's sleep apnea claim has not been addressed by VA compensation examination or medical opinion and the available evidence includes credible lay statements indicating that a current sleep apnea disability may be associated with his loud snoring during military service.  The Board finds a medical opinion as to this matter is required.  

The Board also notes that at his February 2013 hearing the Veteran testified that his service-connected anxiety disorder had increased in severity since his last VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, an additional examination as to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing entitlement to service connection for tinnitus and entitlement to an effective date earlier than November 23, 2009, for the award of a TDIU.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed any necessary/additional releases, all indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Following completion of the above, an appropriate VA medical opinion should be obtained, to include any necessary examinations or tests, which addresses whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present back disability that was incurred in or as a result of active service.  The examiner must be advised that if it can be stated that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not" that opinion should be given, but that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.

The opinion should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  An appropriate VA medical opinion should be obtained, to include any necessary examinations or tests, which addresses whether it is at least as likely as not (50 percent probability or greater) that the Veteran has sleep apnea that was incurred in or as a result of active service.  

The examiner must review the claims file and must note that review in the report.  The opinion should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  An appropriate VA medical opinion should be obtained, to include any necessary examinations or tests, which addresses whether it is at least as likely as not (50 percent probability or greater) that the Veteran has peripheral neuropathy of the left and right upper extremity that was incurred in or as a result of active service, to include as proximately due to a service-connected disability.  

The examiner must review the claims file and must note that review in the report.  The opinion should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the current nature and severity of his service-connected anxiety disorder.  All necessary tests or studies for an adequate opinion should be conducted.

The examiner must review the claims file and must note that review in the report.  The opinion should be provided based on any examination findings; the credible lay evidence of symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed.  All evidence of record must be adequately considered, to include all evidence added to the claims file since November 2009.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


